PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/774,370
Filing Date: 8 May 2018
Appellant(s): TAKENAKA et al.



__________________
Kenji Nakajima
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/13/2021.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 06/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 9-16 and 29-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watanabe (WO 2013024772 using US 2014/0202599 as English translation).
As for claims 9-16 and 29-34, they are rejected for the same reasons set forth in Pages 3-5 of previous office action on 06/08/2021.
Claims 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watanabein view of JP’769 (JPHO5320769).
As for claims 17-20, they are rejected for the same reasons set forth in Pages 5-6 of previous office action on 06/08/2021.
Claims 21-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watanabe in view of Takenaka (US 2013/0143003).
As for claims 21-28, they are rejected for the same reasons set forth in Pages 6-7 of previous office action on 06/08/2021.

(2) Response to Argument
In response to appellant’s argument in Page 13 of the brief that considering Watanabe as a whole, the composition with inhibitor forming elements and the composition without inhibitor forming elements are completely isolated disclosures, and one of ordinary skilled in the art would not pick elements from different parts of the reference to form a composition, argument is not persuasive for the following reasons:
First, instant claim 9 does not require compositions of Al, Se or S as inhibitor forming elements or as non-inhibitor forming elements.   Hence, argument does not commensurate in scope of instant claim 9.
Second, appellant’s instant specification paragraphs [00034][0004] expressly disclose an inhibitor component such as MnS, MnSe or AlN as conventional inhibitor component for causing fine precipitation in a subsequent step to develop secondary recrystallization.  Formation of inhibitor MnS is by bonding Mn with S. Formation of inhibitor MnSe is by bonding Mn with Se. Formation of inhibitor AlN is by bonding Al with N.
Third, Watanabe expressly discloses in paragraph [0053] last line “may or may not contain an inhibitor” and paragraph [0054] “when an inhibitor is utilized, the steel slab may contain proper amounts of Al and N in case of using AlN series inhibitor or (emphasis added) Mn and Se and/or S in case of using MnS/MnSe series inhibitor”.  Hence, if Mn and Se and/or S in case of using MnS/MnSe series inhibitor, it is preferable that S 0.005-0.03% and Se 0.005-0.03% are added respectively. (paragraph [0054])  If MnS/MnSe series inhibitor is added, it also suggests AlN series inhibitor may not be contained according to paragraph [0054]) due to term 
Hence, it is reasonable to suggest that Watanabe’s teachings in paragraphs [0053][0054] and [0055] is not isolated disclosure but rather one disclosure of containing one inhibitor of MnSe/MnS while another inhibitor AlN is not contained.
In other words, Watanabe expressly allows one inhibitor present while another inhibitor is not present according to paragraph [0054] lines 2-4 within one single use of grain oriented electrical steel sheet. 
Hence, appellant’s assertion that it makes no sense for one skill in the art to combine elements from different uses is not persuasive.
In response to appellant’s argument in Page 14 of the brief that a similar issue in Ex Parte Brinhaus (Appeal No. 2019-006794) is overturned by the PTAB, argument is not persuasive because in the case with Ex Parte Brinhaus, Lehmann reference so strongly emphasizes use of water soluble nitrate while independent claim 1 recited use of water-insoluble nitrate. In stark contrast of the instant application rejection, Watanabe allows either AlN inhibitor or MnS/MnSe inhibitor due to term “or” according to paragraph [0054] line 3 within one use of grain oriented steel sheet.
In response to appellant’s argument in Page 15 paragraph 1 of the brief that instant appellant’s subtle inhibition control method were unknown to the public and is more advantageous than the convention inhibitor or inhibitorless technique, argument is completely incommensurate in scope of instant claim 9 which neither excludes inhibitor nor excludes inhibitorless.
In response to appellant’s argument in Page 15 paragraph 2 of the brief that examiner has not satisfied a burden to articulate why Watanabe would pick one compound from a formula with the inhibitor and pick another compound from a formula without the inhibitor, argument is completely incommensurate in scope of instant claim 9 which neither excludes a formula with the inhibitor from the inhibitorless nor excludes a formula with the inhibitorless from the inhibitor.
In response to appellant’s argument in Page 16 paragraph 1 of the brief that Watanabe’s disclosure relates to a method of producing a grain-oriented electrical steel sheet capable of significantly reducing defects of coil shape that involves heat treatment and hence In contrast Watanabe does not particularly relate to the composition for the steel slab, rather it is a broad disclosure, argument is completely unpersuasive for the following reasons:
First, instant claim 9 is directed to a method of producing a grain-oriented electrical steel sheet in which the method comprising heating a steel slab at 1300 degree C or less and the steel slab having claimed chemical compositions as recited in instant claim 9.  Hence, the fact Watanabe’s disclosure relates to a method of producing a grain-oriented electrical steel sheet in which the process steps of Watanabe’s method reads on claimed process steps established prima facie case of obviousness.  
Second, Watanabe expressly discloses in paragraphs [0053][0054][0055] a broad range of steel slab compositions for the grain oriented electrical steel sheet overlaps instant claimed steel slab compositions.  Hence, prima facie case of obviousness is established due to overlapping.  Whether it is a broad disclosure or a specific Inventive Example compositions of 
In response to appellant’s argument in Page 16 paragraph 2 of the brief that all of the examples in Watanabe contains 0.006% of Al and neither S nor Se, it should be noted according to MPEP 2123 I  a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) and also according to MPEP 2123 II, mere disclosed examples do not constitute a teaching away from a broader disclosure because such mere disclosure does not criticize, discredit or otherwise discourage the claimed composition range.  In the instant case, the fact Watanabe only discloses one single Example in paragraph [0009] which does not have S or Se does not establish teaching away from having broad disclosure of S or Se between 0.005-0.03% according to paragraph [0054].
In response to appellant’s argument in Page 17 paragraph 3 of the brief that the example discussed at paragraph [0026] of Watanabe which contains excess amounts of Al, N , S and Se cannot achieve a magnetic flux density and an iron loss in a well-balanced manner as evidenced by No. 9 in Table | of the present application, it should be noted example discussed at paragraph [0026] of Watanabe is not
In response to appellant’s argument in Page 17 paragraph 3 of the brief that even if one skilled in the art considers wide range of compounds disclosed in Watanabe, one skilled in the art would not arrive at the improvement of magnetic flux density and iron loss of the SIC method by considering Watanabe that is silent on both the combination of Al, S, Se in the minute range, and the relationship between magnetic flux density and iron loss, argument is incommensurate in scope of instant claim 9 which is not directed at improvement of magnetic flux density and iron loss of the SIC method by considering the combination of Al, S, Se in the minute range and the relationship between magnetic flux density and iron loss.
In response to appellant’s argument in Page 18 of the brief that the examiner has engaged in inappropriate piecemeal analysis based on appellant’s disclosure and improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, Watanabe expressly discloses the steel slab may or may not contain an inhibitor.  So if MnS/MnSe series inhibitor is contained in the steel slab, AlN inhibitor may not be contained in the steel slab.  Accordingly, S or Se composition should be disclosed according to paragraph [0054] when MnS/MnSe series inhibitor is contained in the steel slab.  And Al composition should be disclosed according to paragraph [0055] when AlN is not 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JENNY R WU/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
Conferees:
/JESSEE R ROE/Primary Examiner, Art Unit 1759 
                                                                                                                                                                                                       /RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.